Citation Nr: 0918475	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-24 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a lumbosacral strain, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of a cervical strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1954 to May 1956.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 decision of the 
RO that denied compensable disability ratings for service-
connected residuals of a lumbosacral strain and residuals of 
a cervical strain.  The Veteran timely appealed.

In September 2005, the Veteran testified during a hearing 
before the undersigned at the RO.

In July 2008, the Board remanded the matters for additional 
development.  In October 2008, the RO increased the 
disability evaluations to 40 percent for residuals of a 
lumbosacral strain, and to 20 percent for residuals of a 
cervical strain-each effective September 10, 2002.

Because higher evaluations are available for each disability, 
and the Veteran is presumed to seek the maximum available 
benefit for a disability, each of the claims remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also noted in July 2008 that the Veteran had raised 
the issue of service connection for depression.  As that 
issue has not been adjudicated, it is again referred to the 
RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The residuals of a lumbosacral strain are manifested 
primarily by severe limitation of motion, painful motion, 
episodic flare-ups with additional functional loss due to 
weakness and lack of endurance; forward flexion of the 
thoracolumbar spine limited to 15 degrees, and degenerative 
joint disease.  Ankylosis, significant neurological deficits, 
incapacitating episodes, and doctor-prescribed bed rest are 
not demonstrated.

2.  The residuals of a cervical strain are manifested 
primarily by moderate limitation of motion, painful motion, 
episodic flare-ups with additional functional loss due to 
weakness and lack of endurance; forward flexion of the 
cervical spine limited to 30 degrees, and degenerative disc 
disease.  Ankylosis, significant neurological deficits, 
incapacitating episodes, and doctor-prescribed bed rest are 
not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for residuals of a lumbosacral strain are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243 (2002 & 2008).

2.  The criteria for a disability evaluation in excess of 20 
percent for residuals of a lumbosacral strain are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243 (2002 & 2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through January 2003, June 2003, August 2008, and April 2009 
letters, the RO or VA's Appeals Management Center (AMC) 
notified the Veteran of elements of an increased rating claim 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the April 2009 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The August 2008 letter has addressed the requirements of VCAA 
notice regarding an increased rating claim.  Specifically, 
the Veteran was told to submit evidence of physical and 
clinical findings, results of laboratory tests, and 
individual statements from those with knowledge and/or 
personal observations who could describe the manner in which 
his disabilities have worsened.  The August 2008 letter also 
listed each applicable diagnostic code and disability rating 
for diseases and injuries of the spine, which is currently 
based on a General Rating Formula and which the Veteran 
reasonably could be expected to understand to support his 
claims.  In correspondence submitted in June 2008, the 
Veteran described the effects that his service-connected 
disabilities were having on his activities of daily living.  
The Veteran has also been represented by a Veterans' Service 
Organization throughout this appeal.  Accordingly, the 
Veteran has demonstrated actual knowledge of the information 
that is necessary to support the claims.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
correspondence submitted in April 2009, the Veteran indicated 
that he had no other information or evidence to submit.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claims under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

At the outset, however, the Board notes that, in the absence 
of any evidence of a fractured vertebra (or residuals 
thereof), or ankylosis of the lumbar spine or cervical spine, 
consideration of former Diagnostic Codes 5285 or 5287 or 5289 
(renumbered 5235 to 5243) for diseases and injuries of the 
spine is unnecessary.  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2008); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).



A.  Residuals of a Lumbosacral Strain

Service connection has been established for residuals of a 
lumbosacral strain.  The RO has evaluated the Veteran's 
disability under revised Diagnostic Code 5237 as 40 percent 
disabling for degenerative joint disease of the lumbar spine 
at L3-L4 and L5-S1.

In evaluating the Veteran's disability, the Board will 
consider not only the criteria of the currently assigned 
diagnostic codes, but also the criteria of other potentially 
applicable diagnostic codes.  

Under former Diagnostic Code 5292, pertaining to limitation 
of motion, a maximum 40 percent rating is assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

Under former Diagnostic Code 5295, pertaining to lumbosacral 
strain, a maximum 40 percent rating is assigned when there is 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Alternatively, the Veteran's residuals of a lumbosacral 
strain may be evaluated under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5293 (renumbered 5243), pertaining to 
intervertebral disc syndrome.  A 40 percent rating is 
warranted for severe intervertebral disc syndrome, recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the most recent revision back disabilities are 
evaluated under a General Rating Formula.  Under the formula, 
a 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for unfavorable ankylosis of 
the entire spine, or the entire thoracolumbar spine, which 
are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2008).  

Under revisions to Diagnostic Code 5293 (2002) and Diagnostic 
Code 5243 (2003), a 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A maximum, 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

An MRI scan of the Veteran's lumbar spine taken in August 
2001 revealed a central and right paracentral L4-L5 disc 
protrusion, which in combination with moderate bilateral 
ligamentum flavum hypertrophy was causing central canal 
stenosis at this level.

Private treatment records include an assessment of L5 
radiculopathy, which was resolving.
 
X-rays taken of the Veteran's lumbar spine in July 2003 
revealed mild to moderate anterior spondylitic change at L2-
L3 through L4-L5.  Moderate L3-L4 and L4-L5 disc space 
narrowing was seen.  There was also mild to moderate facet 
arthropathy throughout the lumbar spine.

During a November 2003 VA examination, the examiner noted 
that the Veteran's back and neck were injured in a motor 
vehicle accident in service.  The Veteran reported pain 
essentially all the time in the back and neck, and weakness 
and numbness going down to his right leg on occasion.  He 
reported significant decreased mobility, and that he had to 
retire from being a physician.  He reported flare-ups of low 
back pain occurring approximately every three months and 
lasting up to two weeks.  He reportedly had pain in his back 
after standing for approximately ten minutes, and he 
occasionally used a cane for walking.  He did not use a back 
brace.

On examination, range of motion of the Veteran's lumbar spine 
was to 50 degrees on forward flexion, to 20 degrees on 
extension, and to 20 degrees on side bending to the left and 
right.  The Veteran complained of pain at the extreme of 
motion.  There was paraspinal muscle spinal spasm at the 
extreme of flexion, and tenderness to palpation throughout 
the lumbar spine in the midline.  There was 3/5 strength in 
the right lower extremity, compared with 4/5 strength in the 
left lower extremity in all major muscle groups.  Decreased 
sensation was noted in his thigh and calf on the right leg, 
and no tendon reflexes were elicited on the right side.  
Straight leg raising was positive on the right, and negative 
on the left.  The impression was lumbar spine degenerative 
disc disease, with radiculopathy into the right lower 
extremity.

On VA examination in March 2005, range of motion of the 
lumbar spine was to 30 degrees on flexion without pain and to 
35 degrees with pain; to 10 degrees on extension without pain 
and to 15 degrees with pain; to 10 degrees on lateral bending 
to each side without pain, and to 15 degrees with pain; and 
to 10 degrees on rotation without pain, and to 15 degrees 
with pain.

Private treatment records, dated in May 2008, reflect that 
the Veteran's radicular symptoms had improved, and further 
testing was held in abeyance.  
 
In September 2005, the Veteran testified that the subsequent 
MRI scans showed progression of the herniated lumbo-sacro 
disc protrusions.

In October 2005, a medical statement from the Veteran's 
treating physician, Morton D. Fisch, M.D., indicated that the 
Veteran had severe lower extremity neuropathies with muscular 
weakness and foot drop.

In January 2008, VA received a medical opinion from the Chief 
of Neurology Service at a VA medical facility.  The VA Chief 
of Neurology Service reviewed the Veteran's claims file, and 
noted that there evidently was some radiation into the 
Veteran's right leg with some weakness and numbness, but that 
there was no evidence of an electromyograph or nerve 
conduction study to suggest an active process related to 
denervation from any root compression.  It was also concluded 
that the herniated disc was unrelated to the service-
connected disability.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

Here, the VA Chief of Neurology Service reviewed the entire 
claims file, including the private treatment records.  He 
pointed out that there was no evidence of active denervation 
of the Veteran's right lower extremity.  This opinion is 
factually accurate, fully articulated, and contains sound 
reasoning.  Therefore, the VA Chief of Neurology Service's 
opinion is afforded significant probative value.  

During a September 2008 VA examination, the examiner noted 
the Veteran's history of neck and back trauma in a motor 
vehicle accident in service.  The Veteran reported low back 
pain radiating to his right lower extremity, and flare-ups 
precipitated by activities.  Additional limitations noted on 
examination were pain, weakness, and lack of endurance.  
Range of motion of the throracolumbar spine was to 15 degrees 
on forward flexion, with pain starting at 10 degrees; to 10 
degrees on extension, with pain starting at 10 degrees and 
ending at 30 degrees (sic); and to 15 degrees on lateral 
bending and rotation, with pain starting at 15 degrees and 
ending at 15 degrees.  The examiner noted that pain increased 
with repetitive motions.
Neurological examination revealed decreased motor power in 
all four extremities to 4-/5 and 3-/5 for left dorsiflexion.  
On sensory examination, there was hyperesthesia at the right 
L5-S1 proximal distribution.  Reflexes were exaggerated with 
a right knee jerk, and positive Babinsky sign on the right.

The examiner noted no incapacitating episodes during the past 
12 months.  The diagnosis was degenerative disc disease and 
degenerative joint disease of the lumbar spine, L3-L4 through 
L5-S1 levels, and with right lateral recess compromise at L4-
L5.

In this case, even with consideration of functional factors 
and painful motion, the evidence does not reflect pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy to warrant a disability 
rating in excess of 40 percent under former Diagnostic Code 
5293 (renumbered 5243).  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002). 

Moreover, the evidence shows that the Veteran can flex his 
thoracolumbar spine to 15 degrees.  Higher evaluations may be 
assigned for ankylosis, but the Veteran retains lower back 
motion, and thus does not have ankylosis.  He, therefore, 
does not meet the criteria for a disability rating in excess 
of 40 percent under the General Rating Formula.  38 C.F.R. 
§§ 4.7, 4.21.

The Veteran has not had any periods of doctor-prescribed bed 
rest.  The evidence does not reflect incapacitating episodes.  
As suggested by the VA Chief of Neurology Service in January 
2008 and by the evidence of record, no significant 
neurological deficits are associated with the service-
connected spinal disease to warrant a separate disability 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520, 
pertaining to the sciatic nerve.  Hence, the revised rating 
criteria do not provide a basis for an evaluation in excess 
of 40 percent for the Veteran's residuals of a lumbosacral 
strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Thus, the weight of the evidence is against the award of a 
disability rating in excess of 40 percent for the Veteran's 
residuals of a lumbosacral strain under either the former or 
revised criteria.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21 (2008).

B.  Residuals of a Cervical Strain

Service connection has been established for residuals of a 
cervical strain.  The RO has evaluated the Veteran's 
disability under revised Diagnostic Code 5237 as 20 percent 
disabling for degenerative disc disease of the cervical spine 
at C3-C4 and C6-C7, with spinal stenosis.

As noted above, the Board will consider not only the criteria 
of the currently assigned diagnostic codes, but also the 
criteria of other potentially applicable diagnostic codes.  

Under former Diagnostic Code 5290, pertaining to limitation 
of motion, a 20 percent rating is assigned for moderate 
limitation of motion.  A maximum 40 percent disability rating 
is assigned for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).

Alternatively, the Veteran's residuals of a cervical strain 
may be evaluated under 38 C.F.R. § 4.71a, former Diagnostic 
Code 5293 (renumbered 5243), pertaining to intervertebral 
disc syndrome.  A 20 percent rating is warranted for moderate 
intervertebral disc syndrome, recurring attacks.  A 
40 percent rating is warranted for severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the most recent revision back disabilities are 
evaluated under a General Rating Formula.  Under the formula, 
a 20 percent evaluation is assigned for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is assigned 
for forward flexion of the cervical spine limited to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  Higher evaluations are assigned for 
unfavorable ankylosis of the entire spine, or the entire 
cervical spine, which are not relevant to the Veteran's 
claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  

Under revisions to Diagnostic Code 5293 (2002) and Diagnostic 
Code 5243 (2003), a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

An MRI scan of the Veteran's cervical spine taken in August 
2001 revealed multilevel ventral ridge osteophyte complexes, 
most prominent at C4-C5.  A mild dorsal ridge due to 
ligamentous hypertrophy was also noted at C4-C5.  The ventral 
disc osteophyte complex abuts the ventral spinal cord.

X-rays taken of the Veteran's cervical spine in July 2003 
revealed mild to moderate anterior spondylitic changes noted 
at C4-C5 and C5-C6, with similar findings posteriorly at 
these levels.  There was very mild C3-C4, moderate C4-C5, and 
moderately severe-to-severe C5-C6, and moderate C6-C7 disc 
space narrowing.  Mild to moderate facet arthropathy was also 
noted.  A levoscoliosis centered at T2 involved the 
cervicothoracic spine.

During a November 2003 VA examination, the examiner noted 
that the Veteran's neck and back were injured in a motor 
vehicle accident in service.  The Veteran reported pain 
essentially all the time, and significantly decreased 
mobility.  He reported being on bed rest approximately 20 to 
25 days a year.  He reported pain radiating from his neck 
down his right shoulder to his elbow level.  He could not 
lift anything.

On examination, range of motion of the cervical spine was to 
30 degrees on forward flexion, to 30 degrees on extension, to 
60 degrees on rotation to the left, and to 40 degrees on 
rotation to the right.  There was tenderness to palpation in 
the midline of the cervical spine through the length of the 
cervical spine, as well as mild paraspinal tenderness.  The 
Veteran had 5/5 strength of all major muscle groups in his 
bilateral upper extremities with normal sensation and 
symmetric deep tendon reflexes (1+).  The impression was 
cervical degenerative disc disease, with subjective and 
objective pathology.
                                                             
In September 2005, the Veteran testified that the subsequent 
MRI scans showed progression of the herniated disc 
protrusions.  The Veteran also testified that the injury he 
suffered from a horse bite in June 2002 had nothing to do 
with his cervical spine.

During a September 2008 VA examination, the examiner noted 
the Veteran's history of neck and back trauma in a motor 
vehicle accident in service.  The Veteran reported neck pain 
with radiation, and some additional limitations during flare-
ups.  On examination, range of motion was to 30 degrees on 
forward flexion, with pain starting at 25 degrees; to 45 
degrees on extension, with pain; and to 15 degrees on lateral 
flexion and lateral rotation, with pain starting at 10 
degrees.  The examiner noted additional limitations due to 
pain, weakness, and lack of endurance.  The examiner noted 
tenderness at bilateral cervical paraspinals, and a postural 
abnormality of stiff neck.  The diagnosis was degenerative 
disc disease of the cervical spine, C3-C4 through C6-C7 
levels, with spinal stenosis.

Here again, the evidence does not reflect severe limitation 
of motion to warrant a disability rating in excess of 20 
percent under former Diagnostic Code 5290 (renumbered 5243), 
even with consideration of functional factors and painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002). 
   
Moreover, the evidence shows that the Veteran can flex his 
cervical spine to 30 degrees.  Higher evaluations may be 
assigned for ankylosis, but the Veteran retains cervical 
spine motion, and thus does not have ankylosis.  He, 
therefore, does not meet the criteria for a disability rating 
in excess of 20 percent under the General Rating Formula.  
38 C.F.R. §§ 4.7, 4.21.

The Veteran has not had any periods of doctor-prescribed bed 
rest.  While the Veteran had reported 20 to 25 days of bed 
rest per year, the evidence does not show incapacitating 
episodes having a total duration of at least four weeks 
during the past 12 months to warrant a disability evaluation 
in excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).  Nor are there any significant neurological 
deficits to warrant a separate disability rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8510, pertaining to the 
upper radical group (fifth and sixth cervicals).  Hence, the 
revised rating criteria do not provide a basis for a 
disability evaluation in excess of 20 percent for the 
Veteran's residuals of a cervical strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).

Thus, the weight of the evidence is against the grant of a 
disability rating in excess of 20 percent for the Veteran's 
residuals of a cervical strain under either the former or 
revised criteria.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21 (2008).

C.  Extraschedular Consideration

There is no showing that the Veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The Veteran is not currently 
working, and there is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


                                                                                                                                                                                                                                                               
ORDER

A disability rating in excess of 40 percent for residuals of 
a lumbosacral strain is denied.

A disability rating in excess of 20 percent for residuals of 
a cervical strain is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


